DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the foamed glass bodies intersecting to define stacking angles of about 35 degrees and the interconnected open porosity must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention does not describe the present invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 4, 5, 13 and 14 are objected to because the use of English and metric units are inconsistent.  The units may be either or both throughout the claims, but not alternating between the two.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for porosity, does not reasonably provide enablement for interconnected open porosity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The distinction between porosity and interconnected open porosity is not clear.  A porous product will naturally have voids.  If the voids are interconnected, it would appear to simply be larger voids.  The specification provides insufficient teaching regarding this feature.  Also note the drawing objection, above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “its” (claim 17, line 6) must be replaced by a positive recitation of a specific element, due to the equivocal nature of the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schirtzinger (U.S. Patent 3,066,896).
Schirtzinger discloses filling an excavation (49) positioned adjacent a runway (4, 5, 6, 7, 8, 9, 10) with foamed glass aggregate bodies (Figure 15) which are prevented from moving relative to one another, since they are within solid blocks (50).  The purpose of the invention is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896), as applied above.
Schirtzinger leaves the decision regarding the foamed glass aggregate material to one skilled in the art.  The examiner takes Official notice that it is well known to suspend material in cement matrix in civil engineering applications.  It would have been obvious to one of ordinary skill at the time of the invention to have used a cement matrix as the material surrounding the foamed glass of Schirtzinger in order to obtain a block like component suitable for the purposes of Schirtzinger.  Regarding the stacking angle, it would have been obvious to one of ordinary skill at the time of the invention to have used any angle deemed best suited to a particular application.  Because this angle would be easily determined though routine experimentation, it is not patentable subject matter.
Regarding claim 11, it would have been obvious to one of ordinary skill at the time of the invention to have used any volume percentage in order to suitably function as the safety arrangement.

Schirtzinger meets the recitations of claims 15 and 16 (Figure 15, for example).
Given the modified product of Schirtzinger, it would have been obvious to one of ordinary skill at the time of the invention to have used the steps of claims 18-20 in order to make the product.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896), as applied above, and further in view of Säthre et al. (WO 2006/068490).
Schirtzinger teaches that the decision regarding the foamed glass configuration is left to one skilled in the art.  Säthre teaches covering foamed glass bodies (17) and covering with cement (18) for use in civil engineering applications.  It would have been obvious to one of ordinary skill at the time of the invention to have used the process of Säthre in the runway application of Schirtzinger in order to obtain a suitable safety system.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Säthre et al. (WO 2006/068490), as applied above, in view of Schirtzinger (U.S. Patent 3,066,896), as applied above.
It would have been obvious to one of ordinary skill at the time of the invention to have used the process of Säthre to construct a runway safety area since Schirtzinger teaches foamed glass to be a suitable application of this type of product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach foamed glass products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner




/GARY S HARTMANN/Primary Examiner, Art Unit 3671